Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
	In the instant case, claims 1, 3-10, and 20 are directed toward a method (i.e. a process) and claims 11 and 13-19 are directed toward a server (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:	
	Independent claims 1, 11, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. That is, other than reciting “server”, “device”, “transceiver”, “network”, and “processor” nothing in the claim limitations preclude the steps from practically being performed mentally and/or physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “receiving a request”, “determining at least one normalized need from the request”, and “generating information”. At least one of these steps can reasonably be practically performed in the human mind may be performed entirely by a human because a human is reasonably capable of physically receiving a request, mentally determining a need based from 
	Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as:
Claims 3 and 13 recite “when the request is received in a free text format, performing a natural language processing operation to determine at least one keyword; and determining the at least one normalized need from the at least one keyword”. Other than the recitation of generic computer components a human is reasonably capable of determining at least one keyword and determining at least on normalized need from the keyword.
Claims 4 and 14 recite “when the request is received with at least one selection in a dedicated user interface, determining the at least one normalized need from the at least one selection”. Other than the recitation of generic computer components a human is reasonably capable of determining at least one normalized need from the one selection.
Claims 5 and 15 recite “when the request is received with an identification, determining a profile, the profile including the at least one normalized need, wherein the profile is a dedicated profile, the identification being a dedicated header that identifies the dedicated profile, and wherein the profile is a user profile, the identification being an identity of the referring physician”. Other than the recitation of generic computer components a human is reasonably capable of determining a profile.
Claims 6 and 16 recite “mapping the at least one normalized need to workflow solutions, the workflow solutions respectively associated with defining a manner that the image interpreter performs the imaging procedure, each of the workflow solutions having associated ones from the set of normalized needs; and determining whether the at least one normalized need corresponds to at least one of the workflow solutions, wherein, when the at least one workflow solution is determined, the reading environment is generated based on the at least one workflow solution”. Other than the recitation of generic computer components a human is reasonably capable of determining if the need corresponds to a workflow solution.
Claims 7 and 17 recite “when the at least one workflow solutions has a serial dependency, determining the serial dependency; and updating the reading environment based on the serial dependency”. Other than the recitation of generic computer components a human is reasonably capable of determining a serial dependency and updating based on the serial dependency.
Claims 8 and 18 recite “generating a modified reading environment that incorporates the information into the reading environment; and transmitting the modified reading environment to an image interpreter device utilized by the image interpreter”. Other than the recitation of generic computer components a human is reasonably capable of generating a modified reading environment and transmitting/sending the modified reading environment.
Claims 9 and 19 recite “receiving at least one contextual cue from the image interpreter device; and updating the reading environment based on the at least one contextual cue”. Other than the recitation of generic computer components a human is reasonably capable of receiving a contextual cue and updating the reading environment based on the contextual cue.
Claim 10 recites “receiving test results from the imaging procedure; and transmitting the test results to the physician device”. Other than the recitation of generic computer components a human is reasonably capable of receiving test results and transmitting the test results to a physician. 
Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a mental process and/or certain method of organizing human activity but for the recitation of generic computer components. 
	Thus, dependent claims 3-10 and 13-19 recite an abstract idea. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
	The judicial exception in claims 1, 4, 8, 9, 11, and 14-20 are not integrated into a practical application. In particular, the following claims recite the additional elements: a server, physician device, user interface, interpreter device, processor, transceiver, and network. These additional elements are recited at a high level of generality (see Applicant's specification FIG. 1, FIG. 2, [0006]-[0008], [0015], and [0026] (i.e. generic computer components), all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the server, physician device, user interface, interpreter device, processor, transceiver, and network are each interpreted as being recited at a high level of generality) such that they amount to mere instructions to apply the exception using generic computer components. (See MPEP 2106.05(f)).  
Further, claims 10 recites “receiving test results from the imaging procedure; and transmitting the test results to the physician device”. These additional element are merely used to acquire information for further analysis by the system and the particular manner of acquisition is not described or shown to be 
The judicial exception in depending claims 3-10 and 3-19 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1, 11, and 20. Accordingly, the additional elements of claims 1, 3-11, and 13-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 3-11, and 13-20 are therefore directed to an abstract idea. 
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “server”, “device”, “transceiver”, “network”, and “processor” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1, 3-11, and 13-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20030212580 A1), in view of De Bruin et al. (US 20110119212 A1), hereinafter De Bruin.
Regarding claim 1 Shen teaches a method, comprising: at a workflow server ([0037], [0043], [0044], and [0056]): receiving a request from a physician device utilized by a ([0037], [0088], and [0091]), the request directed to performing an imaging procedure ([0059], [0109], and [0127]); determining at least one normalized need from the request filtered from a set of normalized needs associated with a data scheme based on the specialty of the referring physician ([0009], [0011], [0018], [0037], [0038], [0044], [0053], [0066], [0072], [0082]-[0092], and [0110]), the normalized need corresponding to the referring physician (FIG. 14 and [0088]); and generating information to be included in a reading environment based on the at least one normalized need ([0049] and [0135]), the information assisting an image interpreter in interpreting the imaging procedure ([0014], [0089] and [0106]). Shen does not teach a predetermined data scheme listing the needs of the referring physician in a hierarchical structure. However De Bruin teaches a predetermined data scheme listing the needs of the referring physician in a hierarchical structure (De Bruin, [0071] and [0199]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shen to incorporate the teachings of De Bruin and account for a method, comprising: at a workflow server: receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure; determining at least one normalized need from the request filtered from a set of normalized needs associated with a predetermined data scheme listing the needs of the referring physician in a hierarchical structure based on the specialty of the referring physician, the normalized need corresponding to the referring physician; and generating a reading environment including information based on the at least one normalized need, the information assisting an image interpreter in interpreting the imaging procedure. Doing so would provide a method with improved accuracy and efficiency of the prediction and estimation models (De Bruin, [0002]-[0015]).
Regarding claims 6 and 16, Shen teaches the method of claim 1. Shen further teaches mapping the at least one normalized need to workflow solutions, the workflow solutions (FIG. 3, [0054]-[0076]): and determining whether the at least one normalized need corresponds to at least one of the workflow solutions ([0042] and [0043]), wherein, when the at least one workflow solution is determined, the reading environment is generated based on the at least one workflow solution ([00.14], [0088]-[0089], and [0122]). 
Regarding claims 9 and 19, Shen teaches the method of claim 1. Shen further teaches receiving at least one contextual cue from the image interpreter device ([0063], [0065], and [0100]): and updating the reading environment based on the at least one contextual cue ([0058], [0082], and [0083]).
Regarding claim 10, Shen teaches the method of claim 1. Shen further teaches receiving test results from the imaging procedure ([0814], [0023]. [0037], and [0119]): and transmitting the test results to the physician device ([0135]).
Regarding claim 11, Shen teaches a workflow server, comprising: a transceiver communicating via a communications network, the transceiver configured to exchange data with a physician device utilized by a referring physician and an image interpreter device utilized by an image interpreter ([0135]): a memory storing an executable program ([0135]): and a processor that executes the executable program that causes the processor to perform operations, comprising ([0039] and [0135]): receiving a request from a physician device utilized by a referring physician ([0037], [0088], and [0091]), the request directed to performing an imaging procedure ([0059], [0109], and [0127]): determining at least one normalized need from the request filtered from a set of normalized needs associated with a data scheme based on the specialty of the referring physician ([0009], [0011], [0018], [0037], [0038], [0044], [0053], [0066], [0072], [0082]-[0092], and [0110]), the normalized need (FIG. 14 and [0088]), and generating information to be included in a reading environment based on the at least one normalized need ([00491 and [0135]), the information assisting an image interpreter in interpreting the imaging procedure ([0014], [0089] and [0106]). Shen does not teach a predetermined data scheme listing the needs of the referring physician in a hierarchical structure. However De Bruin teaches a predetermined data scheme listing the needs of the referring physician in a hierarchical structure (De Bruin, [0071] and [0199]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shen to incorporate the teachings of De Bruin and account for a workflow server, comprising: a transceiver communicating via a communications network, the transceiver configured to exchange data with a physician device utilized by a referring physician and an image interpreter device utilized by an image interpreter; a memory storing an executable program; and a processor that executes the executable program that causes the processor to perform operations, comprising: receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure; determining at least one normalized need from the request filtered from a set of normalized needs associated with a predetermined data scheme listing the needs of the referring physician in a hierarchical structure based on the specialty of the referring physician, the normalized need corresponding to the referring physician; and generating a reading environment including information based on the at least one normalized need, the information assisting an image interpreter in interpreting the imaging procedure. Doing so would provide a method with improved accuracy and efficiency of the prediction and estimation models (De Bruin, [0002]-[0015]).
Regarding claim 20, Shen teaches a method, comprising: at a workflow server: receiving a request from a physician device utilized by a referring physician ([0037], [0088], and [0091]), the request directed to performing an imaging procedure ([0059]. [0109]. and [0127]): determining at least one normalized need from the request filtered from a set of normalized needs associated with a data scheme based on the specialty of the referring physician ([0009], [0011], [0018], [0037], [0038], [0044], [0053], [0066], [0072], [0082]-[0092], and [0110]), the normalized need corresponding to the referring physician (FIG. 14 and [0088]): determining at least one workflow solution based on the at least one normalized need ([0042] and [0043]), the at least one workflow solution respectively associated with defining a manner that the imaging procedure is to be performed ([0014], [0088]-[0089], and [0122]), and generating a reading environment based on the at least one normalized need ([00491 and [0135]}, the reading environment providing tire at least one workflow solution ([0014], [0089] and [0106]). Shen does not teach a predetermined data scheme listing the needs of the referring physician in a hierarchical structure. However De Bruin teaches a predetermined data scheme listing the needs of the referring physician in a hierarchical structure (De Bruin, [0071] and [0199]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Shen to incorporate the teachings of De Bruin and account for a method, comprising: at a workflow server: receiving a request from a physician device utilized by a referring physician, the request directed to performing an imaging procedure; determining at least one normalized need from the request filtered from a set of normalized needs associated with a predetermined data scheme listing the needs of the referring physician in a hierarchical structure based on the specialty of the referring physician, the normalized need corresponding to the referring physician; determining at least one workflow solution based on the at least one normalized need, the at least one workflow solution respectively associated with defining a manner that the imaging procedure is to be performed; and generating a reading environment based on the at least one normalized need, the reading environment (De Bruin, [0002]-[0015]).
	
	
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and De Bruin, in view of Hetherington et al. (US 62724-95 B1), hereinafter Hetherington.
Regarding claims 3 and 13 Shen and De Bruin teaches the method of claim 2, the workflow server of claim 11, arid determining the at least one normalized need from the at least one keyword ([0083] and [0110]). Shen does not teach when the request is received in a free text format, performing a natural language processing operation to determine at least, one keyword. However Hetherington teaches when tire request is received in a free text format (Abstract), performing a natural language processing operation to determine at least one keyword (Column 21, line 65-Column 22, line 9). it would have been obvious to one of ordinary skill in the art before the effective filing data to modify Shen to incorporate the teachings of Hetherington and account for the method of claim 1 and the workflow server of claim 11, further comprising: when the request is received in a free text format, performing a natural language processing operation to determine at least one keyword; and determining the at least one normalized need from the at least one keyword. Doing so would better manage information by a database management system and/or test search and retrieval system (Hetherington. Column 1, lines 10-15).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and De Bruin, in view of Spivey et al. (US 20090132287 Al), hereinafter Spivey.
Regarding claims 4 and 14 Shen and De Bruin teaches tire method of claim 2, and the workflow server of claim 11, and determining the at least one normalized need from the at least one selection (FIG. 18, FIG. 20, [0017], [0059], [0083], [0100], and [0010]). Shen does not teach when the request is received with at least one selection in a dedicated user interface. However Spivey teaches when the request is received with at least one selection in a dedicated user interface ([0078]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Shen to incorporate the teachings of Spivey and account for the method of claim land the workflow server of claim 11, further comprising: when the request is received with at least one selection in a dedicated user interface, determining the at least one normalized need from the at least one selection. Doing so would provide a more effective and efficient techniques for automated medical analysis (Spivey, [0004]).
Regarding claims 5 and 15 Shen and De Bruin teaches the method of claim 2, and the workflow server of claim 11, and when the request is received with an identification, determining a profile, the profile including the at least one normalized steed, wherein tire profile is a dedicated profile, tire identification being a dedicated header that identifies the dedicated profile (FIG. 17, FIG. 18, [0036], and [0044]). Shen does not teach wherein the profile is a user profile, the identification being an identity of the referring physician. However Spivey teaches wherein the profile is a user profile, the identification being an identity of the referring physician ([0078]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Shen to incorporate the teachings of Spivey and account for the method of claim land the workflow server of claim 11, further comprising: when the request is received with an identification, determining a profile, the profile including the at least one normalized need, wherein the profile is a dedicated profile, tire identification being a. dedicated header that identifies the dedicated profile, and wherein the profile is a user profile, the (Spivey, [0004]).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and De Bruin, in view of Scales (US 20020092005 Al).
Regarding claims 7 and 17 Shen and De Bruin teaches tire method of claim 6 and the workflow server of claim 16. Shen does not teach when tire at least one workflow solutions has a serial dependency, determining the serial dependency; and updating the reading environment based on the serial dependency. However Scales teaches when the at least one workflow solutions has a serial dependency, determining the serial dependency (Abstract), and updating the reading environment based on the serial dependency ([0085]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Shen to incorporate the teachings of Scales and account for the method of claim 6 and the workflow server of claim 16, further comprising: when the at least one workflow solutions has a serial dependency, determining the serial dependency; and updating the reading environment based on the serial dependency. Doing so would generate faster machine code and will reduce reliance on increasingly expensive workstations and permit the creation of more powerful applications (Scales, [0004]).
Regarding claims 8 and 18 Shen and De Bruin teaches the method of claim 1 and the workflow server of claim 11. Shen does not teach generating a modified reading environment that incorporates tire information into the reading environment; and transmitting tire modified reading environment to an image interpreter device utilized by the image interpreter. However Scales teaches generating a modified reading environment that incorporates the information into the reading environment (Scales, Abstract and [0077] y and transmitting the modified reading environment to an image (Scales, Abstract, [0047], and [0077]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Shen to incorporate the teachings of Scales and account for the method of claim 1 and the workflow server of claim 11, further comprising: generating a modified reading environment that incorporates the information into the reading environment (Scales, Abstract and [0077])’, and transmitting the modified reading environment to an image interpreter device utilized by the image interpreter (Scales, Abstract, [0047], and [0077]). Doing so would generate f aster machine code and will reduce reliance on increasingly expensive workstations and permit the creation of more powerful applications (Scales, [0004]).

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. Rejection, Applicant argues the claimed invention is directed to significantly more and therefore is not directed to an abstract idea but an improvement to reading environment systems. Applicant further argues that any alleged abstract idea is incorporated into a practical application. Examiner respectfully disagrees. Under the broadest reasonable interpretation, the claims recite an abstract idea that the cover performance of the limitations of a mental process because at least some of the steps can be reasonably and practically performed in the mind and/or with pen and paper (e.g., “determining at least one normalized need from the request…”) and/or certain method of organizing human activity (e.g., a provider interacts with a server to assist and image interpreter) but for the recitation of generic computer components. It is also noted that the subgrouping of organizing human activity falls under managing personal behavior or relationships or interactions between people, where such activity can also be between a person and a computer.  Furthermore, the claims do not incorporate the abstract idea into a practical application because they do not impose any meaningful limits on .
Applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 Rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686